Opinion issued April 19, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00157-CV



IN RE ROBERT E. LOZANO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Robert E. Lozano, challenges the
trial court's (1) February 9, 2007 order holding him in contempt for failure to pay child
support.
	We deny the petition for writ of mandamus.
	We vacate our March 2, 2007 order staying the commitment hearing in the
underlying case.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Higley.
 
1.                 
             -